UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 02-4906
JOHN D. SMITH, a/k/a Ronald R.
Wallace,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
                Margaret B. Seymour, District Judge.
                             (CR-01-667)

                      Submitted: May 30, 2003

                      Decided: June 19, 2003

     Before WILLIAMS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Regan A. Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.
2                      UNITED STATES v. SMITH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Following a guilty plea to one count of arson, in violation of 18
U.S.C. §§ 844(i), 2 (2000), and one count of conspiracy to commit
arson, in violation of 18 U.S.C. § 844(i) & (n) (2000), John D. Smith
was sentenced to concurrent sixty-month prison terms. Smith appeals,
claiming that counsel was ineffective for failing to object to the gov-
ernment’s refusal to move for a downward departure pursuant to the
plea agreement. We affirm.

   Claims of ineffective assistance of counsel generally are not cogni-
zable on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). Instead, to allow for adequate development of the record,
a defendant generally must bring his ineffective assistance claims in
a motion under 28 U.S.C. § 2255 (2000). See id.; United States v.
Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An exception exists where
the record conclusively shows ineffective assistance. King, 119 F.3d
at 295. Because the record does not conclusively show that Smith was
denied effective assistance of counsel, Smith’s ineffective assistance
of counsel claim is not cognizable in this direct appeal.

   Accordingly, we affirm Smith’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED